DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 2-24-2021. As directed, claims 1 and 10 have been amended, with claims 21-28 previously cancelled, and no claims added. Thus, claims 1-20 are pending in the current application.

Response to Arguments
Applicant argues, see pages 6-8 of the Remarks as filed, that Townsend fails to teach the newly amended limitation of independent claims 1 and 10. As was discussed in an interview of 12-29-2020, amendments to the independent claims that recited that the instantly disclosed device flushed the flushing area with air during an inhalation condition, and not during an exhalation condition required further search and consideration, but appeared to obviate the rejection of record employing Townsend. However, upon further review of the Amendments submitted on 2-24-2021, it appears that there is not written description support in the originally filed disclosure for this amendment, Further, because the instantly disclosed invention lacks any structural component that provides absolute control over the flow of air from Applicant’s flushing area 10 into channel 12, and finally to exhalation chamber 11, it is unclear how exhaled air would be disallowed from entering flushing area 10 from exhalation chamber 11 via channel 12 when a positive pressure acts on chamber 11 during the user’s exhalation. Therefore, it 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s newly amended independent claims 1 and 10 
Throughout paragraphs 19-20, 65, and 69, Applicant describes a “pendular” flow through the exhalation chamber 11, channel 12, and the flushing area 10, however none of these citations provide support for the idea that exhaled air in the exhalation chamber 11 is restricted from flowing into the flushing area 10 during either an exhalation condition or an initial condition wherein the user is neither inhaling or exhaling. Further, looking to Figures 1-4 of the application as filed, the channel 12 is not provided with any additional structures to fully restrict air flow from the exhalation chamber 11 into the flushing area during exhalation or in periods without respiration, such as a valve structure. Therefore, because channel 12 is open on either side to facilitate air flow from the exhalation chamber 11 to the flushing area with no additional structure providing for a one-way flow of air during an exhalation condition, it seems as though when the exhalation chamber 11 is exposed to a positive pressure from the user exhaling, while air can leave the exhalation chamber to vent to the atmosphere, there is nothing structurally precluding air in the exhalation from entering channel 12 and then flushing area 10 during exhalation.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Townsend (US 2010/0147306).
Regarding claim 1, Townsend discloses a breathing mask (abstract), comprising: a mask body (10) having an inner area (15) (paragraph 26, lines 4-5); a breathing valve (12) configured to control the flow of breathing gas into the inner area (15) of the mask body (10) (paragraph 3; claim 1, lines 1-5), the breathing valve (12) comprising a membrane (26) having an outer surface (“second face”) (paragraph 12 and paragraph 30, lines 3-4; Fig. 5); and a flushing arrangement, comprising: (i) a flushing area located adjacent the outer surface of the membrane (26) (abstract, lines 10-11; paragraph 12); (ii) at least one exhalation chamber (39) configured to receive exhaled air from the inner area (15) of the breathing mask (paragraph 30, lines 5-7; see annotated  during user inhalation, air from the at least one exhalation chamber flows through the at least one channel into the flushing area in a first direction (paragraph 5, lines 9-21; paragraph 26, lines 6-9; claim 14, lines 21-27), and during user exhalation, air from the flushing area flows through the at least one channel into the at least one exhalation chamber (paragraph 5, lines 9-21; paragraph 31; claim 14, lines 21-27; Fig. 5; see annotated drawing below) in a second direction different from the first direction in order to exit the breathing mask (paragraph 5, lines 9-21; paragraph 31; claim 14, lines 21-27; Fig. 5; see annotated drawing below). 

    PNG
    media_image1.png
    870
    596
    media_image1.png
    Greyscale

The above annotated figure demonstrates the equivalent “flushing arrangement” of the instant application. The arrangement comprises the beginning of an exhalation chamber (39), the flushing area defined by the outer surface of the membrane (26), the exhalation opening (52), and fluid pathways designated by the arrows in the original figure.

    PNG
    media_image2.png
    861
    620
    media_image2.png
    Greyscale

The above annotated figure designates the outer and inner surfaces of the membrane (26). The outer surface defines the flushing area.

    PNG
    media_image3.png
    832
    555
    media_image3.png
    Greyscale

The above annotated drawing designates the entire exhalation chamber beginning at reference numeral 39, and extending towards exhalation opening 52 following the arrows in the bottom pathway of the original figure.

    PNG
    media_image4.png
    611
    397
    media_image4.png
    Greyscale

The above annotated drawing demonstrates the channels fluidly connecting the flushing area and the exhalation chamber.

    PNG
    media_image5.png
    616
    414
    media_image5.png
    Greyscale

	The above annotated drawing depicts the flushing area portion of the claimed “flushing arrangement.” Said flushing area is connected to the exhalation chamber by virtue of two separate channels (designated “openings 34” in Figure 1 of Townsend’s disclosure also shown above).

Townsend further indicates that the flexible diaphragm (26) is responsive to a pressure differential across its first and second faces (see paragraph 10), such that upon user inhalation, the diaphragm (26) flexes inwardly as a result of the pressure differential (see Fig. 1), and the diaphragm flexes outwardly as a result of user exhalation (see Figs. 2 and 5). With respect to the user inhalation, as referenced in Figure 1 in an exemplary capacity, Townsend contends that the diaphragm (26) is in fluidic communication with the atmosphere by virtue of openings (34) (paragraph 5, lines 9-11), and Figure 5 shows the same openings (referenced above as the channel openings in the final annotated Figure 5). Townsend further describes that the opening 52 in Figure 5 is in communication with the atmosphere (paragraph 30, lines 9-10). Thus, the diaphragm (26) remains in fluid communication with the atmosphere in the relied upon embodiment disclosed by Townsend in Figure 5. 
Referring back to the inhalation condition, disclosed in paragraph 5 and depicted in Figure 1, Townsend asserts that when a user inhales, the equilibrium within the mask (15) is upset, and this pressure differential is transmitted to the chamber 22, where the diaphragm moves upward (orientation of Figure 1) responsive to the differential. Based on the diaphragm as depicted in Figure 5 being in fluid communication with the atmosphere via channel openings and slot 52, the flexible nature of the diaphragm, the orientation of the flushing area and the 
In the alternative, while Townsend does not specifically teach that the air flowing through the arrangement of the flushing area and the exhalation chamber occurs in two separate directions depending on whether a user is inhaling or exhaling, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that because the diaphragm is in fluid communication with the atmosphere via channel openings and a slot, the flexible nature of the diaphragm, the orientation of the flushing area and the exhalation chamber, and the asserted pressure differential, that upon user inhalation, air contained within the exhalation chamber, as well as air entering the slot by virtue of the slot being opened to the atmosphere, would move in a direction opposite that shown at slot 52 in Figure 5, such that air flows from the exhalation chamber into the flushing area in different directions depending on whether the user is inhaling or exhaling.
Regarding claim 2, Townsend discloses the breathing mask of claim 1, as discussed above.
Townsend further discloses the breathing mask wherein the membrane (26) is flexible or deformable (paragraph 17, lines 11-12), and configured to flex or deform between an initial position, an inhalation position, and an exhalation position (paragraph 5; paragraph 30, lines 1-4; claim 1, lines 6-11). 
Regarding claim 3, Townsend discloses the breathing mask of claim 2, as discussed above.
Townsend further discloses the breathing mask wherein the volume of the flushing area when the membrane (26) is in the inhalation position (Fig. 1) is greater than the volume of the flushing area when the membrane (26) is in the initial position (Fig. 2) (paragraphs 4, 5, 26). 
Regarding claim 4, Townsend discloses the breathing mask of claim 2, as discussed above.
Townsend further discloses the breathing mask wherein the volume of the flushing area when the membrane (26) is in the exhalation position is smaller than the volume of the flushing area when the membrane (26) is in the initial position (paragraph 26 and paragraph 30, lines 1-4; Figs. 2, 5). 
Regarding claim 5, Townsend discloses the breathing mask of claim 2, as discussed above.
Townsend further discloses the breathing mask wherein the volume of the flushing area when the membrane is in the inhalation position (see Fig. 1 relative to elements 26, 30) is smaller than the volume of the at least one exhalation chamber (beginning at 39; see annotated drawing below) (Fig. 5).

    PNG
    media_image6.png
    844
    604
    media_image6.png
    Greyscale


    PNG
    media_image3.png
    832
    555
    media_image3.png
    Greyscale

Regarding claim 6, Townsend discloses the breathing mask of claim 1, as discussed above.
Townsend further discloses the breathing mask further comprising a tensioning element (30) configured to urge against the membrane (26) (paragraph 4, lines 27-31), and a tensioning element (38) configured to urge against the exhalation valve (36) (paragraph 30, lines 11-13) configured to facilitate one-way airflow from the inner area (15) of the breathing mask into the at least one exhalation chamber (beginning at 39) (paragraph 30, lines 5-13). 
Regarding claim 7, Townsend discloses the breathing mask of claim 1, as discussed above.
Townsend further discloses that the flushing area is defined by at least a portion of the outer surface of the membrane (26) (see annotated Fig. 5 below), and at least a portion of a cover (Fig. 5; see annotated drawing below).
	
    PNG
    media_image2.png
    861
    620
    media_image2.png
    Greyscale


    PNG
    media_image7.png
    824
    585
    media_image7.png
    Greyscale

Regarding claim 8, Townsend discloses the breathing mask of claim 1, as discussed above.
Townsend further discloses the breathing mask further comprising at least one exhalation valve (36) configured to facilitate one-way airflow from the inner area (15) of the breathing mask into the at least one exhalation chamber (beginning at 39) (paragraph 30, lines 5-13). 
Regarding claim 9, Townsend discloses the breathing mask of claim 1, as discussed above.
Townsend further discloses the breathing mask wherein the exhalation chamber (beginning at 39) further comprises at least one exhalation opening (52) through which exhaled air in the exhalation chamber (beginning at 39) flows to an outside environment (paragraph 30, lines 10-14; Fig. 5). 
Regarding claim 10, Townsend discloses a flushing arrangement for a breathing mask having a breathing valve (12) with a membrane (26) for controlling inhalation and exhalation (abstract, lines 9-11; paragraph 3; claim 1, lines 1-5), the flushing arrangement comprising: a flushing area located adjacent an outer surface (“second face”) of the membrane (26) (abstract, lines 10-11; paragraph 12); at least one exhalation chamber (beginning at 39; see annotated drawing below) configured to receive exhaled air from the breathing mask (paragraph 30, lines 5-13); and at least one channel fluidly connecting the flushing area and the at least one exhalation chamber (see annotated drawing below); wherein, the flushing area and the at least one exhalation chamber are arranged such that, during user inhalation, air from the at least one exhalation chamber flows through the at least one channel into the flushing area in a first direction (paragraph 5 and paragraph 26, lines 6-9; claim 14, lines 21-27), and during user exhalation, air from the flushing area flows through the at least one channel into the at least one exhalation chamber in a second direction different from the first direction in order to exit the breathing mask (paragraph 31; claim 14, lines 21-27; Fig. 5; see annotated drawing below). 

    PNG
    media_image1.png
    870
    596
    media_image1.png
    Greyscale

The above annotated figure demonstrates the equivalent “flushing arrangement” of the instant application. The arrangement comprises the beginning of an exhalation chamber (39), the flushing area defined by the outer surface of the membrane (26), the exhalation opening (52), and fluid pathways designated by the arrows in the original figure.

    PNG
    media_image2.png
    861
    620
    media_image2.png
    Greyscale

The above annotated figure designates the outer and inner surfaces of the membrane (26). The outer surface defines the flushing area.

    PNG
    media_image3.png
    832
    555
    media_image3.png
    Greyscale

The above annotated drawing designates the entire exhalation chamber beginning at reference numeral 39, and extending towards exhalation opening 52 following the arrows in the bottom pathway of the original figure.

    PNG
    media_image4.png
    611
    397
    media_image4.png
    Greyscale

	The above annotated drawings depicts the channel openings connecting the flushing area and the exhalation chamber.

    PNG
    media_image5.png
    616
    414
    media_image5.png
    Greyscale

	The above annotated drawing depicts the flushing area portion of the claimed “flushing arrangement.” Said flushing area is connected to the exhalation chamber by virtue of two separate channels (designated “openings 34” in Figure 1 of Townsend’s disclosure also shown above).

Townsend further indicates that the flexible diaphragm (26) is responsive to a pressure differential across its first and second faces (see paragraph 10), such that upon user inhalation, the diaphragm (26) flexes inwardly as a result of the pressure differential (see Fig. 1), and the diaphragm flexes outwardly as a result of user exhalation (see Figs. 2 and 5). With respect to the user inhalation, as referenced in Figure 1 in an exemplary capacity, Townsend contends that the diaphragm (26) is in fluidic communication with the atmosphere by virtue of openings (34) (paragraph 5, lines 9-11), and Figure 5 shows the same openings (referenced above as the channel openings in the final annotated Figure 5). Townsend further describes that the opening 52 in Figure 5 is in communication with the atmosphere (paragraph 30, lines 9-10). Thus, the diaphragm (26) remains in fluid communication with the atmosphere in the relied upon embodiment disclosed by Townsend in Figure 5. 
Referring back to the inhalation condition, disclosed in paragraph 5 and depicted in Figure 1, Townsend asserts that when a user inhales, the equilibrium within the mask (15) is upset, and this pressure differential is transmitted to the chamber 22, where the diaphragm moves upward (orientation of Figure 1) responsive to the differential. Based on the diaphragm as depicted in Figure 5 being in fluid communication with the atmosphere via channel openings and slot 52, the flexible nature of the diaphragm, the orientation of the flushing area and the 
Regarding claim 11, Townsend discloses the flushing arrangement of claim 10, as discussed above.
Townsend further discloses that the flushing area is defined by at least a portion of the outer surface of the membrane (26) (see annotated Fig. 5 below), and at least a portion of a cover (Fig. 5; see annotated drawing below).

    PNG
    media_image2.png
    861
    620
    media_image2.png
    Greyscale


    PNG
    media_image7.png
    824
    585
    media_image7.png
    Greyscale

Regarding claim 12, Townsend discloses the flushing arrangement of claim 11, as discussed above.
Townsend further discloses the flushing arrangement wherein the cover is integral with at least a portion of the breathing valve (12) of the breathing mask (Fig.5). 
Regarding claim 13, Townsend discloses the flushing arrangement of claim 10, as discussed above.

Regarding claim 14, Townsend discloses the flushing arrangement of claim 13, as discussed above.
Townsend further discloses the flushing arrangement wherein the volume of the flushing area when the membrane (26) is in the inhalation position (Fig. 1) is greater than the volume of the flushing area when the membrane (26) is in the initial position (Fig. 2) (paragraphs 4, 5, 26). 
Regarding claim 15, Townsend discloses the flushing arrangement of claim 13, as discussed above.
Townsend further discloses the flushing arrangement wherein the volume of the flushing area when the membrane (26) is in the exhalation position is smaller than the volume of the flushing area when the membrane (26) is in the initial position (paragraph 26 and paragraph 30, lines 1-4; Figs. 2, 5). 
Regarding claim 16, Townsend discloses the flushing arrangement of claim 13, as discussed above.
Townsend further discloses the flushing arrangement wherein the volume of the flushing area when the membrane is in the inhalation position (see Fig. 1 relative to elements 26, 30) is smaller than the volume of the at least one exhalation chamber (beginning at 39; see annotated drawing below) (Fig. 5).

    PNG
    media_image6.png
    844
    604
    media_image6.png
    Greyscale


    PNG
    media_image3.png
    832
    555
    media_image3.png
    Greyscale

Regarding claim 17, Townsend discloses the flushing arrangement of claim 10, as discussed above.
Townsend further discloses the flushing arrangement further comprising a tensioning element (30) configured to urge against the membrane (26) (paragraph 4, lines 27-31), and a tensioning element (38) configured to urge against the exhalation valve (36) (paragraph 30, lines 11-13) configured to facilitate one-way airflow from the inner area (15) of the breathing mask into the at least one exhalation chamber (beginning at 39) (paragraph 30, lines 5-13). 
Regarding claim 18, Townsend discloses the flushing arrangement of claim 10, as discussed above.
Townsend further discloses the flushing arrangement further comprising at least one exhalation valve (36) configured to facilitate one-way airflow from the inner area (15) of the breathing mask into the at least one exhalation chamber (beginning at 39) (paragraph 30, lines 5-13). 
Regarding claim 19, Townsend discloses the flushing arrangement of claim 10, as discussed above.
Townsend further discloses the flushing arrangement wherein the exhalation chamber (beginning at 39) further comprises at least one exhalation opening (52) through which exhaled air in the exhalation chamber (beginning at 39) flows to an outside environment (paragraph 30, lines 10-14; Fig. 5). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Townsend (US 2010/0147306), as applied to claim 10 above, in view of Tiep (US 4572177).
Regarding claim 20, Townsend discloses the flushing arrangement of claim 10, as discussed above.
Townsend fails to explicitly disclose that the volume of the at least one exhalation chamber is in the range of about 10 cm3 to about 30 cm3.
Tiep teaches an exhalation chamber (38) (abstract, lines 7-10; claim 4) wherein the volume of said exhalation chamber is in the range of 30 cm3 to 50 cm3 (claim 8, lines 3-4). Tiep suggests that this volume is advantageous because it is a small enough volume to permit displacement of all the gas within the conduit of the user interface with a relatively small pressure change (Col. 7, lines 19-23).
While Tiep teaches a range of 30 cm3 to 50 cm3, and the claimed range is about 10 cm3 to about 30 cm3, the range taught by Tiep overlaps the claimed range. In the case where the claimed ranges overlap those disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05 I).
It would have been obvious to modify Townsend in view of Tiep in order to provide an exhalation chamber with a volume in the range of 30 cm3 to 50 cm3 because it is a small enough .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Kling (US 8,245,712) is cited for its relevant flushing area, exhalation chamber, and flexible membrane as depicted in Figure 1.
-Glidden (US 2,684,066) is cited for its exemplary connection between an exhaust passage 24, channel 39, and flushing area 30 as depicted in Figure 3, wherein the channel 39 connects the flushing area and the exhaust passages, and the flushing area includes only an inhaled air
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053.  The examiner can normally be reached on Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785